Citation Nr: 1219069	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  02-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1951 to October 1953 during the Korean Conflict.  His awards and decorations include receipt of a Combat Infantryman Badge (CIB) and a Korean Service medal with two bronze stars for his service in Korea.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for PTSD.

In October 2003, the Board remanded the Veteran's case to the RO for additional evidentiary development that included inquiry of his claimed stressors and VA examination as to whether the Veteran had the claimed PTSD and if it was related to service.  Then, in an October 2005 decision, the Board denied the Veteran's claim for service connection for PTSD, on the basis that the evidence did not show a diagnosis of PTSD that met the clinical criteria for such disability.

The Veteran appealed the Board's October 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Memorandum Decision, the Court vacated the Board's October 2005 decision and remanded the matter to the Board.  The Court found that the Board failed to assist the Veteran by not obtaining any service personnel records, service treatment records, or records regarding the Veteran's CIB award, other than his Report of Separation from the Armed Forces of the United States (DD Form 214) and October 1953 separation examination report.  The Court also found that the Board failed to develop his other service connection claims for anxiety and depression, and failed to consider his February 2005 statement regarding his claimed stressors and provide a medical examination based on those stressors.

During the pendency of the Veteran's case, the Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

In April 2009, May 2010, and April 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDING OF FACT

The objective and credible evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disorder, including PTSD, anxiety, and depression, that had its onset during military service or is otherwise due to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, anxiety, and depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how the Veteran can prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in September 2001, May 2004, September 2008, May 2009, and May 2011.  The appellant was also asked to submit evidence and/or information in his possession to the Agency of Original Jurisdiction (AOJ).  Moreover, in the September 2008 and May 2009 letters, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. at 473. 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, establishes that he received notice of each element required to substantiate his claim for service connection.  In his brief and reply brief before the Court, the Veteran made it clear he had a full understanding of the evidence necessary to establish a claim for service connection for a psychiatric disorder, to include the requirements to establish service connection for PTSD.  In other words, the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate the claim.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that most of the appellant's service treatment and personnel records were evidently destroyed in a fire at the National Personnel Records Center (NPRC), according to a June 2009 response from the NPRC.  

The Board is mindful that, in a case such as this, where some service medical and personnel records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that some of the Veteran's service treatment and personnel records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Veteran's VA and non-VA medical records were obtained, to the extent available, and are included in the claims file.  A review of his Virtual VA electronic file revealed that he underwent VA examination for Aid and Attendance or Housebound Status in August 2010, and that examination report was also considered by the Board.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA examinations in September 2001, November 2004, and October 2009 and the examination reports with an August 2010 Addendum, are contained in the claims folder.  A review of those reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In written statements in support of his claim, the Veteran asserts that he has PTSD, depression, and/or anxiety, due to the combat conditions to which he was exposed while serving during the Korean Conflict.  The appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

As noted above, in April 2009, May 2010, and April 2011, the Board remanded the Veteran's case to the RO for further development, that included sending the Veteran an appropriate notice letter, obtaining his complete service personnel and treatment record, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in May 2009 and, in June 2009, the NPRC provided a copy of the Veteran's DD Form 214 and indicated that his service records were destroyed in a fire.  

The Veteran was also scheduled for a VA psychiatric examination in October 2009.  In its May 2010 remand, the Board requested clarification of the recent VA examiner's opinion, and an August 2010 Addendum was obtained from the examiner.  In April 2011, the Board remanded the Veteran's case to the RO to obtain a legible copy of that Addendum that is now included in the claims file.  His recent VA treatment records, dated through September 2010, were also obtained.

While addressed to some extent above, the Board remanded this claim in October 2003, April 2009, May 2010, and April 2011.  In the October 2003 remand, the Board requested that a letter be sent to the Veteran regarding the stressor or stressors upon which the PTSD symptoms was/were based and that VA provide the Veteran with an examination.  In May 2004, VA wrote a letter to the Veteran asking about the stressor or stressors.  The Veteran did not respond at that time.  Regardless, VA completed this action.  It also provided the Veteran with an examination in November 2004, which examination provided a medical opinion and rationale.

Following the March 2008 Memorandum Decision, the Board remanded the claim in April 2009 for VCAA notice, an attempt to obtain service treatment records and service personnel records, and to provide the Veteran with another VA examination.  The VCAA notice was sent in May 2009, and VA attempted to obtain the service records.  As noted above, the NPRC informed VA that the records were fire related.  VA provided the Veteran with a VA examination in October 2009.  The Board remanded the claim in May 2010 finding that the October 2009 VA examination report report did not comply with the Board's April 2009 remand and requested that the October 2009 examiner provide an addendum.  The addendum was obtained in August 2010.  While it appeared that the examiner addressed all the questions asked, the copy of the August 2010 addendum had words cut off.  Thus, this was the basis for the April 2011 remand-to obtain a legible copy of the August 2010 addendum and provide the Veteran with the new regulation pertaining to claims for service connection for PTSD.  The letter informing the Veteran of the new criteria was sent in May 2011.  The Board concludes that the remand instructions from all the Board remands have had substantial compliance.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Veteran contends that he has a psychiatric disorder, variously diagnosed as PTSD, anxiety, and depression, that was incurred during his active military service.  In written statements in support of his claim, including in February 2005 and July 2011, the Veteran said that his military occupational specialty in service was as a wireman.  He indicated that he was exposed to frequent mortar and small arms fire while completing his job tasks.  He also performed combat patrols and guard duty in difficult climate conditions, and engaged in fire fights against the enemy that resulted in heavy casualties.

Thus, the Veteran maintains that service connection is warranted for an acquired psychiatric disorder, including PTSD, anxiety, and depression.  Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claim and it must be denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the etiology of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The RO advised the Veteran of the new regulations in the May 2011 letter.  During the course of his appeal, the Veteran reported stressors associated with his combat service during the Korean Conflict and his service records show that his awards and decorations include receipt of a CIB, documenting his combat participation.  The provisions of this amendment can be applied to the Veteran's claim. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran reported stressors associated with his combat service during the Korean Conflict.  Service records indicate the Veteran is a combat veteran, having been awarded the Korean Service Medal with two Bronze Stars, the National Defense Service Medal, the Combat Infantryman Badge, and the United Nations Service Medal, that document his combat participation.  Thus, his statements, alone, may establish the occurrence of the claimed in-service stressor.  He has reported exposure to frequent small arms fire and other combat experiences.  The Board finds that the Veteran's report of exposure to stressful combat situations is consistent with the circumstances of his service.  The remaining question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD, or another psychiatric disorder incurred during active service or is otherwise due to service.

The Veteran's service separation examination, dated in October 1953, is completely silent about any chronic nervous disorder or psychiatric abnormality, although there is a remark as to an insomnia problem he had in the last two months that he attributed to his nerves. 

Post service, VA medical records, dated from 1959 to 1993, are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  The records show that the Veteran was treated for varied physical ailments but not psychiatric complaints.

A VA psychiatric examination was conducted in October 1990, and indicated a diagnosis of, "No mental disorder." 

In June and July 2001, D.T.M., M.D., the Veteran's family physician, submitted notes where she diagnosed the Veteran with PTSD and other mental conditions.  The July 2001 note indicates that she found that the Veteran suffered from anxiety, depression, and PTSD, as a consequence of his combat-related experiences.  His other related problems included aggressiveness towards any person, chronic alcoholism, and chronic smoking.  The notes also indicate that the Veteran refused treatment for his claimed condition. 

In September 2001, a board of two VA psychiatrists convened to provide a medical opinion as to the diagnosis of the Veteran's claimed condition.  The report referenced Dr. D.T.M.'s noted opinion, but remarked that Dr. D.T.M. never treated or evaluated the Veteran.  The Veteran's claims folder and available hospital records were reviewed, and the examiners commented that the Veteran never had any psychiatric treatment or hospitalizations.  He had a history of gastric ulcers, and other medical conditions and had gastric surgeries, but was not undergoing regular treatment. 

The Veteran reported not working for a year and indicated his last job was with the Gulf Company.  He said that he worked as a pipe fitter and in the construction field. The Veteran did not describe any stressors or combat wounds.  He indicated that his income was limited and admitted to frequent and continuous drinking.  He also admitted to smoking up to 2 packs of cigarettes a day. The Veteran reported that he got into problems on the streets, having fights and quarrels, but never had any legal problems.  He stated that he used to drive but, because he had too many accidents, eventually gave his car away.  The Veteran complained of poor sleep and of not being able to sleep in the afternoons.  He also had problems with his children, who were involved in the use of drugs. 

Objectively, the Veteran was noted to be unkempt.  He appeared disheveled, but was alert and properly oriented. His mood was somewhat depressed, his affect was constricted, his attention and concentration were good, his memory was fair, his speech was clear and coherent, and he was not hallucinating.  The Veteran was not suicidal or homicidal, and his insight and judgment were fair.  He also exhibited good impulse control.  The two VA examiners noted that the Veteran did not meet the DSM IV criteria for PTSD, as there was no evidence of any stressors or symptoms.  They diagnosed him with alcohol and nicotine dependence. 

Pursuant to a Board remand to obtain information on the Veteran's combat-related stressors, in November 2004, another VA examination was conducted, with a review of the claims folder.  It was noted again that the Veteran had no past history of VA psychiatric treatment or VA psychiatric hospitalization.  The Veteran also reported that he was never in psychiatric treatment. 

According to the examination report, the Veteran said that, in the last year, he felt sad and depressed, with a loss of interest in daily living activities, loss of energy, and with insomnia, excessive anxiousness, and feeling worried about all kinds of problems, especially about his wife's medical problems.  The Veteran reported again that he was a compulsive heavy drinker with a history of alcoholic amnesia, aggressive behavior under the influence of alcohol, and family problems related to alcohol consumption.  It was noted that the Veteran did not relate any nightmares about his claimed traumatic experiences in Korea.  He did not report intrusive or distressing thoughts that interfered in daily living activities and he did not report avoidant behavior related to other traumatic experiences in service.  He also reported no cognitive or psychotic problems. 

The Veteran stated that, on one occasion in service, his unit was hit accidentally by their own U.S. Army artillery.  He was in the process of repairing and providing radio communication lines to his unit when several soldiers were wounded or killed. The examiner noted that the Veteran was not able to report any more incidents related to his experiences in Korea, and that the Veteran was not observed to be anxious, distressed, or depressed when describing his experiences in Korea.  The Veteran did not report any marital or family problems.  He described having a positive social relationship with his neighbors. 

Objectively, the examiner noted that the Veteran was well-developed, well-nourished, and appropriately dressed, with adequate hygiene, and was cooperative. He was alert and in contact with reality and there was no evidence of retardation or agitation.  There were no tics, tremors, or involuntary movement.  His thought process was coherent and logical.  There was no looseness of association and no evidence of disorganized speech.  There was no evidence of delusions, hallucinations, phobias, obsessions, panic attacks, or suicidal thoughts.  His mood was depressed, and his affect was constricted, but appropriate.  His memory was intact and his judgment was fair, and there was no evidence of inappropriate behavior. 

The VA examiner concluded that the Veteran's mental disorder did not meet the DSM-IV criteria to establish a diagnosis of PTSD.  The examiner noted that the Veteran was unable to specify and describe in detail a severe or horrible traumatic event or incident experienced in service.  The situations the Veteran described were unpleasant, but noted to be not traumatic to him.  He was not observed to be anxious, distressed, or depressed when he was expressing his experiences in Korea.  The VA examiner attributed the Veteran's problems to alcohol dependence and alcohol-induced mood disorders with depressive features. 

VA medical records, dated from 2008 to 2010, indicate that the Veteran was diagnosed with alcohol abuse, episodic, and alcohol induced persisting dementia and mood disorder and treated with regular outpatient psychiatric treatment and prescribed medicaton.  

In June 2009, the Veteran was evaluated by a VA clinic psychiatrist after he presented with memory problems, crying spells, and insomnia for two months.  His wife indicated that he took prescribed medications until two months earlier and was more stable with them.  Upon evaluation, the Axis I diagnosis was cognitive impairment with depressed mood.  When seen by a clinic psychiatrist in July and August 2009, the Veteran's Axis I diagnoses included alcohol abuse-early full remission, nicotine abuse, and alcohol-induced persisting dementia and mood disorder.  December 2009 through June 2010 VA outpatient psychiatric records include Axis I diagnoses of dementia due to multiple etiologies (alcoholic, vascular, Alzheimer's) without behavioral disturbances.

Pursuant to the Board's April 2009 remand, in October 2009, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that VA outpatient records showed treatment for alcohol-induced persisting dementia with behavioral disturbances and alcohol abuse in full remission.  In the past six months, the Veteran experienced worsening problems with memory and disorientation in familiar surroundings, and sleep difficulties with nightmares of disorientation.  He complained of having a sad mood for years and irritability that developed in the last three months.  The Veteran said he stopped drinking alcohol a month ago.  

Further, it was noted that the Veteran was awarded the CIB for service in Korea, and said he drank one large beer monthly without problems (in service).  He reported one fight in service while intoxicated.  The Veteran was married to his wife since 1967 and said they had a good relationship.  He had good relationships with neighbors and friends.  The Veteran said he had five to six beers and rum on weekend days and stopped drinking a month earlier.  

Objectively, the Veteran was clean and casually dressed.  He was tense, and his speech was impoverished and hesitant.  His affect was appropriate and his mood was anxious and dysphoric.  The Veteran demonstrated attention disturbance (was easily distracted).  He was oriented, but was unable to state the exact day of the month or the year.  There was a paucity of ideas and thought but no delusions.  The Veteran understood the outcome of his behavior and partially understood that he had a problem.  There were no suicidal or homicidal thoughts, no episodes of violence, and no panic attacks or obsessive/ritualistic behavior.  The Veteran reported combat-related stressors that included witnessing the death of sergeant by another soldier and seeing corpses that died in combat.  The VA examiner noted that there was intense fear but no feelings of horror or helplessness.  According to the VA psychiatric examiner, there were no PTSD symtoms.  The Axis I diagnoses were alcohol-induced persisting dementia with depressed mood, and alcohol abuse in early full remission.

In August 2010, the Veteran underwent a VA examination for Aid and Attendance or Housebound status.  Upon clinical evaluation, the diagnoses included mixed dementia with multiple etiologies (alcoholic, vascular, Alzheimer's) with signs of depression in need of aid and attendance or housebound (care).

In an August 2010 Addendum, the recent VA psychiatric examiner noted her review of the Veteran's medical records to determine whether the Veteran's psychiatric impairment was due to alcohol abuse.  The examiner noted Dr. D.T.M.'s June and July 2001 reports, to the effect that the Veteran showed aggressiveness towards any person, chronic alcoholism, and that he was a chronic smoker secondary to (anxiety, depression, and PTSD as a result of combat (CIB)).  The VA examiner also reviewed the November 2004 VA examination report, that included Axis I diagnoses of alcohol dependence and alcohol-induced mood disorder, and noted that a June 24, 2010 VA outpatient psychiatric note included Axis I diagnoses of dementia due to multiple etiologies (alcoholic, vascular, Alzheimer's) without behavioral disturbances and alcohol dependence in partial remission.  The August 2010 VA Aid and Attendance examination report diagnosed the Veteran with mixed type dementia, multiple etiologies (alcoholic, vascular, Alzheimer's).

In the VA psychiatric examiner's opinion, the Veteran's alcohol-induced persisting dementia with depressed mood and alcohol abuse in early full remission were less likely as not (less than 50/50 probability) caused by or a result of military service, or any incident in service to include any reported stressors.  The VA psychiatrist explained that the problem with Dr. D.T.M.'s diagnosis was the "unsubstantiated information provided."  The VA examiner said that Dr. D.T.M. did not describe symptomatology criteria used to arrive at the three diagnoses (anxiety, depression, PTSD), and included the Veteran's chronic alcoholism and aggressiveness as being secondary to the three cited conditions.  Further, the VA examiner said that she had a "strong conviction that it is a Licensed Psychiatrist or Psychologist who should arrive at these diagnoses and opinions, not a Family Practitioner."  

Additionally, the VA psychiatric examiner opined that "alcohol is the main offender as to [the Veteran's] mental conditions since all symtoms, as per [the V]eteran's report, date back to three to six months duration which coincided with alcohol use (he reported to have abstinent from alcohol one month prior to the [October 2009 VA examination]."  The VA examiner apologized for not including cognitive problems or dementia as differential diagnoses.

Finally, the VA examiner said that it was possible that alcohol use was started during military service as the Veteran reported drinking one large beer monthly during this period.  She said that "this use increased after discharge from active military duty" but the examiner was unable to state whether it was secondary to any military stressors or incident (witnessing of a sergeant's killing) or related to civil life stressors.  But, as per post military history, there were no family, psychosocial or job related stressors until 1992, after the Veteran worked at an oil refinery from 1953 (after discharge) to 1992, when he was separated from his job due to gastric ulcer, not psychiatric problems or symtoms.  Thus, the VA examiner was inclined to deny military stressors as causative or aggravating of mental condition.

In a March 2012 signed statement, the Veteran reiterated his exposure to combat-related stressors in service and said that he "never, ever" had an alcohol dependence problem.

Here, the Veteran has contended that service connection should be granted for an acquired psychiatric disorder, including PTSD, anxiety, and depression.  However, the record reflects that he was clinically evaluated as psychiatrically normal on separation from service.  Additionally, when examined in 1990, which is approximately 37 years following service discharge, the examiner found the Veteran had no psychiatric disorder at that time.  The first post service medical evidence of record of a psychiatric disorder is in 2001, nearly 50 years after the Veteran's separation from service.  This is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.) 

More importantly, in August 2010, the October 2009 VA examiner opined that the Veteran's alcohol-induced persisting dementia with depressed mood and alcohol abuse in early full remission were less likely as not (less than 50/50 probability) caused by or a result of military service, or any incident in service to include any reported stressors.

In support of his claim, the Veteran would point to the written statements provided by Dr. D.T.M., his family physician, who diagnosed him with anxiety, depression, and PTSD as a consequence of his combat-related experiences.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion is considered probative if it is definitive and supported by detailed rationale.  Id. at  448-9.

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. at 304. 

Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the October 2009 VA psychiatric examiner's opinion on which it bases its determination that service connection for an acquired psychiatric disorder is not warranted. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical expert provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Wray, 7 Vet. App. at 493.

The October 2009 VA opinion, with the August 2010 Addendum, is factually accurate, fully articulated, and contains sound reasoning; it is clearly the most probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value. 

The Board therefore places greater weight on the October 2009 VA examiner's opinion that finds that the Veteran did not have PTSD, depression, or anxiety, than on the June and July 2001 opinion rendered by Dr. D.T.M., the private family physician, to the effect that the Veteran had anxiety, depression, and PTSD due to his combat-related experiences, although the doctor offered no rationale for her opinion.  See Owens v. Brown, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"); see also Hernandez-Toyens, 11 Vet. App. at 382.  

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion offered by the VA psychiatrist who provided the October 2009 examination report and August 2010 Addendum opinion.  This VA physician had the opportunity to review all the Veteran's medical records regarding the diagnosis of a psychiatric disorder and performed a clinical evaluation.  This VA examiner explained that the problem with Dr. D.T.M.'s diagnosis was the "unsubstantiated information provided."  The VA examiner said that Dr. D.T.M. did not describe symptomatology criteria used to arrive at the three diagnoses (anxiety, depression, PTSD), and included the Veteran's chronic alcoholism and aggressiveness as being secondary to the three cited conditions.  The VA psychiatric examiner also opined that "alcohol is the main offender as to [the Veteran's] mental conditions since all symtoms, as per [the V]eteran's report, date back to three to six months duration which coincided with alcohol use (he reported to have abstinent from alcohol one month prior to the [October 2009 VA examination])."  The VA examiner also noted that, as per the Veteran's post military history, there were no family, psychosocial or job related stressors until 1992, after he worked at an oil refinery from 1953 (after discharge) to 1992, when he was separated from his job due to gastric ulcer, not psychiatric problems or symtoms.  Thus, the VA examiner was inclined to deny military stressors as causative or aggravating of mental condition.

The October 2009 VA examiner's opinion is entirely consistent with the opinions rendered by the September 2001 and November 2004 VA psychiatric examiners who also found that the Veteran did not have a diagnosis of PTSD, anxiety, depression, or another diagnosed psychiatric disorder, but had alcohol related problems.  In the absence of proof of a present disability there can be no valid claim.  See e.g., Degmetich, Brammer, Rabideau, all supra; see also Caluza, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

As to the June and July 2001 records from Dr. D.T.M., the private physician, who opined that the Veteran had PTSD, anxiety, and depression due to combat-related experiences, the Board finds that, given the scope and depth of the October 2009 VA examiner's expertise in psychiatry and rationale, her opinion carries more weight than that of Dr. D.T.M.  

Notably, Dr. D.T.M. did not provide any rationale for her medical opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Thus, the Board finds June and July 2001 notes from Dr. D.T.M. to be of little probative value.  

The Board finds that the October 2009 VA examiner's opinion is most persuasive in that this physician, with expertise in psychiatry, reviewed all the Veteran's medical records and provided a rationale for her opinion.  See Prejean, 13 Vet. App. at 448-9 (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Wray, 7 Vet. App. at 493 (where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion).  The Board does, in fact, adopt the October 2009 VA psychiatric examiner's opinion on which it bases it determination that service connection for an acquired psychiatric disorder is not warranted. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have PTSD, anxiety, depression, or another acquired psychiatric disorder related to his period of active military service.  While, in his multiple written statements, the Veteran asserts that he was exposed to combat situations during the Korean Conflict that caused his PTSD, the October 2009 VA examiner particularly noted the absence of any current PTSD symtoms and said that, as per the Veteran's post military history, there were no family, psychosocial or job related stressors until 1992, after he worked at an oil refinery from 1953 (after discharge) to 1992, when he was separated from his job due to gastric ulcer, not psychiatric problems or symtoms.  The VA examiner was inclined to deny military stressors as causative or aggravating of mental condition.

The Board notes that there were no pertinent psychiatric symptoms reported in service, other than the report of insomnia two months prior to discharge examination, and no psychiatric abnormality was elicited on examination at that time.  Nor did the Veteran complain of any psychiatric problems during the next 45 years of VA medical treatment.  To the extent that the Veteran is now claiming psychiatric symptoms that continued since service, he is not a reliable historian.  The Veteran himself is not shown to have the medical expertise to diagnose or determine the etiology of a psychiatric disorder and his argument that he had a psychiatric disorder in service fails. 

As a preponderance of the evidence of record is against the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety, the Veteran's claim must be denied. 

To the extent the Veteran is claiming that psychiatric problems had their initial onset in service, he is competent to do so, but this is not credible in view of the clinical evidence establishing psychiatric problems developed long after service.  While the Veteran maintains that he has a psychiatric disorder related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert, 21 Vet. App. at 456. 

Finally, to address any inference or suggestion that the Veteran's current psychiatric impairment is related to drug or alcohol abuse during active duty, the Board notes that payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs). 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, including anxiety, depression, and PTSD, and his claim must be denied. 


ORDER

Service connection for an acquired psychiatric disorder, including anxiety, depression, and PTSD, is denied.



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


